DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Effective Filing Date
The effective filing date of the claimed invention is August 27, 2019 since applicants have not filed a certified English translation of their foreign priority document JP 2018/159243.
If applicant’s desire to obtain the benefit of the foreign priority date (as the effective filing date of this application) under 35 USC 119(a)-(d), a certified English translation of the foreign priority document must be submitted.

Information Disclosure Statement
The references cited in the EPO Search Report dated January 23, 2020 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH 11/269783.
JPH 11/269783 teaches a yellow ink composition comprising 7% by weight Disperse Yellow, 2% by weight of a dispersing agent, 30% by weight propylene glycol (i.e. 1,2-propanediol with an HSP value of 14.2 and BP=188°C as disclosed by applicants in para. 0076 of their specification) and 61% by weight water.  See para. 0039 of the English translation (copy provided by applicants).  It is noted that claim 1 requires an ink jet printing penetrant comprising at least one glycol-based solvent having a HSP value of 13.6 or more and water.  It is the examiner’s position that any composition containing at least one glycol-based solvent having a HSP value of 13.6 or more and water would meet the ink jet printing penetrant as claimed including an ink composition containing a dye since the present claim 1 fails to indicate that the ink jet printing penetrant does not comprise a dye and uses the open language “comprising”.  Therefore, with respect to claim 1, the above yellow ink composition, wherein the content of the glycol-based solvent with respect to a total mass of at least one organic .

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010/255133.
JP 2010/255133 teaches a pretreatment liquid (i.e. ink jet printing penetrant) comprising 4% by weight of a water-soluble polymer, 4% by weight ethylene glycol (HSP value of 16.1 and BP=197°C as disclosed by applicants in para. 0076 of their specification), 26% by weight propylene glycol (i.e. 1,2-propanediol with an HSP value of 14.2 and BP=188°C as disclosed by applicants in para. 0076 of their specification) and 66% by weight water, wherein the content of the glycol-based solvent with respect to a total mass of at least one organic solvent is 100% (since both solvents are glycol-based solvents) as claimed by applicants in claim 1.  The pretreatment liquid is to be used along with an ink composition containing a dye for printing a cloth.  See para. 0145; pretreatment liquid 1 and para. 0184 of the English translation (copy provided by applicants).  With respect to claim 2, the dye in the ink composition is a disperse dye.  See para. 0184 of the English translation (copy provided by applicants).  With respect to claim 3, the HSP value of ethylene glycol is 16.1 and the HSP value of propylene glycol is 14.2 as disclosed by applicants in para. 0076 of their specification.  With respect to claim 4, the total content of organic solvent is 30% by weight with respect to the total amount of the pretreatment composition.  With respect to claim 5, the cloth that is treated with the pretreatment liquid and ink composition is a polyester fabric.  See para. 0184; Example 3 of the English translation (copy provided by applicants).  With respect to claim 6, the pretreatment liquid comprises 2 glycol-based solvents.  See para. 0145 of the English translation (copy provided by applicants).  With respect to claim 7, JP 2010/255133 also teaches an ink set comprising a yellow ink composition, a magenta 

Conclusion
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the above rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734